DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 15 January, 2021.
Claims 1, 6, 13, 21 and 22 have been amended.
Claims 16 and 17 have been cancelled.
Claims 24 – 26 have been added.
Claims 1, 3 - 15 and 18 - 26 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January, 2021 has been entered.
Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.
[SPE Signature Line]
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3 - 15 and 18 - 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 21 and 22 recite: “based on the switching event, modifying a projection of how the set of prescription drugs will be used among the set of indications within the locale.” The specification fails to support this feature. For example, the specification discloses providing “actionable intelligence to decision makers” (0019); provide “insight for marketing, manufacturing, as well as regulatory initiatives” (0029) and provide “insight to prescribing practitioners” (0032). However, nothing in the specification discloses or suggests modifying a projection of how the drug will be used. Appropriate correction or clarification is required.
Claims 1, 3 - 15 and 18 - 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 21 and 22 recite: “a first set of records that include a set of prescription scripts from a set of retail facilities within a locale”, and “wherein the first set of records each include an indication associated with a prescription drug and a patient-specific identifier”. The specification fails to support this feature. For example, the specification discloses that scripts DO NOT include an indication (0031). Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3 - 15 and 18 - 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 21 and 22 recite: “a second set of records that show a volume of a set of prescription drugs received at a non-retail facility within the locale”; “wherein the first set of records each include an indication associated with a prescription drug and a patient-specific identifier, both of which are absent from the second set of records, and the set of prescription drugs are associated with a set of indications;” and “the second set of records where the indication and patient-specific identifier are missing”. The claims specify (as show underlined above) that the second set of records are missing both the indication and the patient specific identifier. However, the claims also specify (as shown in bold above) that “the set of prescription drugs” – i.e. drugs received at the non-retail facility – are associated with an indication. These limitations are in conflict with one another - both conditions cannot be true. Appropriate correction or clarification is required.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 20 recites: “the identified practitioner”. There is no antecedent basis in the claim for this term. Claim 1 does not identify practitioners. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 1 is representative. Claim 1 recites: 
A computer-implemented method comprising:
monitoring, by a data processing apparatus, (i) a first set of records that include a set of prescription scripts from a set of retail facilities within a locale, and (ii) a second set of records that show a volume of a set of prescription drugs received at a non-retail facility within the locale,
wherein the first set of records each include an indication associated with a prescription drug and a patient-specific identifier, both of which are absent from the second set of records, and the set of prescription drugs are associated with a set of indications;
generating, for each prescription drug and based on the first set of records during a first time period and a second time period respectively, a first distribution factor and a second distribution factor for each practitioner;
based on applying, to the second set of records from the first and second time periods, the first and second distribution factors respectively, obtaining a first synthesized prescription pattern and a second synthesized prescription pattern of each indication associated with each prescription drug;
calculating a trend of how each prescription drug is being used, wherein the trend accounts for prescription patterns from the first set of records as well as the first and second synthesized prescription patterns from the second set of records where the indication and patient-specific identifier are missing; and
identifying, in the trend, a switching event indicating a status change for the set of prescription drugs; and based on the switching event, modifying a projection of how the set of prescription drugs will be used among the set of indications within the locale.
Claim 22 recites medium with instructions executed by a processor, and Claim 21 recites a computer that executes the steps of the method recited in Claim 1.
Claims 1, 3 - 15 and 18 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is 
STEP 1
The claims are directed to a computer-implemented method, a computer, and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
generating, for each prescription drug and based on the first set of records during a first time period and a second time period respectively, a first distribution factor and a second distribution factor for each practitioner;
based on applying, to the second set of records from the first and second time periods, the first and second distribution factors respectively, obtaining a first synthesized prescription pattern and a second synthesized prescription pattern of each indication associated with each prescription drug;
calculating a trend of how each prescription drug is being used, wherein the trend accounts for prescription patterns from the first set of records as well as the first and second synthesized prescription patterns from the second set of records where the indication and patient-specific identifier are missing; and
identifying, in the trend, a switching event indicating a status change for the set of prescription drugs; and based on the switching event, modifying a projection of how the set of prescription drugs will be used among the set of indications within the locale.
In other words, the claims generate a prescription pattern – i.e. a distribution ratio of various indication for a drug - for a first time period for a set of (i.e. one or more) prescription drugs – i.e. the distribution of medical conditions (i.e. indications) the prescription drug was prescribed for that is based on records of usage of a prescription drug for each of one or more corresponding medical conditions when used by practitioners associated with a retail facility. Drug use at retail facilities involve both a prescription, identifying a drug and patient, and a claim identifying the indication or condition and the patient. The practitioners are also affiliated with a non-retail facility (i.e. a hospital, clinic or long-term care facility).  The distribution factor is applied to a volume of the prescription drugs received by the non-retail facility to generate a first synthesized prescription pattern of the prescription drugs for each of the one or more indications for the non-retail facility – i.e. find the distribution of drug use by medical condition for practitioners outside of a hospital, and apply the same distribution by medical condition to the volume of the drug received by the hospital. A second prescription pattern is then generated for a second time period to show a trend of quantities of drugs used for each indication. A suggestion for practitioner interaction is generated when the trend indicates a switching event - i.e. a status changes such as: switching drugs for an indication; switching an indication for a drug; or switching a dose for a drug. 
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion. The claims, as illustrated by Claim 1, recite collecting and analyzing data for prescriptions and medical claims using a number . The specification discloses that the distribution of usage is a ratio, but is silent as to how the distribution is generated. Similarly, applying the generated distribution to a volume of the drug for a non-retail facility is disclosed at a high level of generality, which Examiner construes as a simple mathematical manipulation. As such, the claims recite an abstract idea within the mental process grouping. 
Additionally, the claims, as illustrated by Claim 1, recite an abstract idea within the “mathematical concepts” grouping. Counting instances of a drug being prescribed for a particular indication and determining a ratio for each indication are simple mathematical operations as shown above. The prescription pattern is applied to a volume of the drug obtained by non-retail facility to generate first synthesized prescription pattern showing usage of each drug at the non-retail facility for each indication. This is also a simple mathematical relationship as shown above. The process is repeated for a second time period to calculate a trend of quantities of the drug used for each indication after combining (i.e. adding) the retail and non-retail usage. The trend may be used to discover and observe patterns of use, and changes in those patterns. The specification discloses that the distribution of usage is a ratio, but is silent as to how the distribution is generated. Similarly, applying the generated distribution to a volume of the drug for a non-retail facility is disclosed at a high level of generality, which Examiner construes as a simple mathematical manipulation. As such, the claims recite an abstract idea within the mathematical concepts grouping. 


STEP 2A PRONG TWO
The claims recite additional elements beyond that abstract idea that include:
monitoring, by a data processing apparatus, (i) a first set of records that include a set of prescription scripts from a set of retail facilities within a locale, and (ii) a second set of records that show a volume of a set of prescription drugs received at a non-retail facility within the locale,
wherein the first set of records each include an indication associated with a prescription drug and a patient-specific identifier, both of which are absent from the second set of records, and the set of prescription drugs are associated with a set of indications.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).
For example, collecting or gathering records is an extra solution data gathering step. (See MPEP 2106.05 (g)). The recited data processing apparatus and communication network Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract usage data generation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract drug use trending process. For example, collecting or gathering records over a network represents simple information retrieval from memory as in Versata, or electronic recordkeeping as in Alice. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer comprising one or more processors computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Considered as 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: weighting prescription patterns including by volume and ratio of time (3-5); identifying practitioners by local such as zip code (6-7); combining non-retail and retail usage data over a sliding window of time relative to a particular time point (8-10); tracking usage over time (11); receiving office visit data, aggregating usage data and comparing it to office visit data (12-13); receiving consumption data by indication by local, nationally and comparing aggregated usage data with data from one or more jurisdictions (14-15); and types of facilities (18 – 19); types of information scripts (20); types of status changes (23); aggregating data for more than one drug for an indication (24); generating alerts (25); providing suggestions (26). The limitations recited in the dependent claims, in combination with those recited in the independent claims merely serve to further narrow the abstract idea above, do not integrate the abstract idea into a practical application and add nothing that amounts to significantly more.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 21 and 22 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The U.S.C. 101 Rejection
Applicant asserts that the “claims do not fall under any of the three groupings of abstract ideas” in the 2019 PEG; and that the Office “mischaracterizes the claims”. In particular, Applicant asserts that the Office “does not consider the claim as a whole”. Examiner disagrees. The analysis of the claims under U.S.C. 101, in accordance with the Guidance provided by the Office,  includes identifying claim limitations that recite abstract ideas and explains why they are abstract (Step 2A). The analysis then identifies additional limitations and explains why these limitations do not integrate the abstract idea into a practical application and why they do not represent significantly more that the abstract idea. Applicant fails to explain why an analysis that strictly follows the Guidance is a “piece-meal approach”.
Applicant asserts that the “claims do not recite a mental process” because the “monitoring” limitations in the claims “cannot practically be performed in the human mind”.  Initially, Examiner notes that the limitations relied on by the Applicant – i.e. monitoring - do not encompass the abstract idea recited in the claims. Monitoring records is an additional limitation characterized as an extra-solution data gathering step. Applicant further asserts that monitoring involves “linking, encryption and anonymization”; however, these features are not encompassed by the scope of the claims.
Applicant further asserts that the claims “do not recite a mathematical concept”; citing Thales Visionix and MPEP 2106.04(a)(2) I. - “a limitation that is merely based or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping provided the mathematical concept itself is not recited in the claim.” In Thales Visionix, the Court found that the sensors do not use the conventional approach of measuring inertial changes with respect to the earth. This conventional approach caused errors and inconsistent information when the moving platform accelerated or turned. Instead the system of sensors directly measure the gravitational field in the platform frame and calculate position information relative to the frame of the moving platform, thereby increasing the accuracy with which inertial sensors measure the tracked object. The Court found that rather than being directed to the abstract idea of using mathematical equations for determining the relative position of a moving object to a moving reference frame, the claims “use inertial sensors in a non-conventional manner to reduce errors in measuring the relative position of a moving object to a moving reference frame”. Thus it is not the “particular method of using the raw data” to make calculations, but the “particular configuration of inertial sensors” that determined what the claims are directed to. Here, the claims contain no such arrangement of elements that result in an improvement.
Applicant asserts a practical application of the abstract idea. Applicant asserts “an improved technology in which the calculated trends accounts for both prescription patterns from the first set of records as well as the first and second synthesized prescription patterns from the second set of records where the indication and patient specific identifier are missing” However, these elements encompass the abstract idea itself, and cannot also serve as a practical application or inventive concept.
Applicant further asserts that the claims recite significantly more than the abstract idea; 
For the same reasons as presented above, this argument is not persuasive. There is no improvement to a computer or another technology or technological process, no improved user interface, no transformation of an article to a different state or thing and no other meaningful limitations.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2011/0077973 A1 to Breitenstein et al. discloses a system and method for real-time clinical analysis that includes gathering data from numerous sources, link data elements and de-identifying data to examine various elements of care such as prescription use – prescribing patterns such as percentage of different drugs used to treat diabetes.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626
                                                                                                                                                             Date: 4 February, 2021